NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance 
                               with Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                    Argued April 21, 2009
                                    Decided May 15, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐3456

UNITED STATES OF AMERICA,                            Appeal from the United States District Court
     Plaintiff‐Appellee,                             for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 1:08CR00031‐001
VANESSA ALLEN HATCHER,
    Defendant‐Appellant.                             Sarah Evans Barker,
                                                     Judge.

                                          O R D E R

         Vanessa Hatcher pleaded guilty, pursuant to a plea agreement, to conspiring to use
fire to commit a federal felony.  She admitted participating in an arson‐for‐hire scheme that
defrauded insurance companies out of more than $2 million.  A probation officer calculated
a guideline range of only 10 to 16 months, but the district judge sentenced her to 121 months
in prison, reasoning that the guidelines did not take into consideration the cost, duration, or
number of victims involved in the offense.  Hatcher appeals, arguing that her sentence is
unreasonably high.  Because the district judge reasonably concluded that the guidelines
No. 07‐2695                                                                              Page 2

range does not adequately reflect the severity of Hatcherʹs offense and properly justified her
sentence according to the § 3553(a) factors, we affirm.

       Hatcher admitted setting 39 fires over an 8‐year period as part of a scheme to
defraud insurance companies.  She and her co‐conspirators would acquire a house or
apartment, insure the property, and then set a fire and collect on the insurance policy. 
Hatcher, who, according to her own admission, was particularly talented at starting fires
that appeared to be accidental, participated primarily by setting the fires at othersʹ request,
and was typically paid between $2,000 and $10,000 from the insurance proceeds.  She also
assisted others in inflating insurance claims.  Hatcher admitted that the fires she started cost
insurance companies approximately $2.3 million and injured two people. 

         In one case, Hatcher set a duplex on fire and two people in the adjoining half of the
duplex were nearly trapped.  Hatcherʹs son ran into the residence to help the trapped
occupants and a portion of the house collapsed on him, injuring his leg.  In the other case, a
firefighter fractured his scapula while responding to a fire that Hatcher set and, as a result,
missed eight weeks of work. 

        The government indicted Hatcher on one count of conspiracy to commit a federal
offense, 18 U.S.C § 844(m), and four separate counts of use of fire to commit a federal
felony, 18 U.S.C. § 844(h).  Hatcher pleaded guilty to the conspiracy count, and the court
granted the governmentʹs motion to dismiss the remaining counts.  The plea agreement
specifically provided that the government could argue for a sentence higher than the
guidelines range (the statutory maximum is 20 years).  

        A probation officer calculated Hatcherʹs offense level to be 10, based on an offense
level of 12, see U.S.S.G. § 2K1.3(a)(5), minus a 2‐level reduction for acceptance of
responsibility, see U.S.S.G. § 3E1.1(a).  The probation officer determined Hatcherʹs criminal
history category to be at level III and calculated her guidelines range at 10 to 16 months. 
The probation officer, however, recommended imposing a 60‐month sentence, based on the
ʺserious nature of the offense, Ms. Hatcherʹs role in the offense, and the number of fires
involved in the offense.ʺ  The government, too, advocated a sentence ʺseveral yearsʺ over
the guidelines, pointing to the seriousness of Hatcherʹs offense, the threat the fire posed to
firefighters and other members of the community, and the cost to the victims.

       District Judge Sarah Barker agreed with the government that Hatcherʹs crime
merited an above‐guidelines sentence.  The judge said that reviewing Hatcherʹs crimes left
her ʺspeechless,ʺ that the offense was ʺbreathtaking,ʺ and the $2.3 million cost to the victims
was ʺstaggering.ʺ  The judge, referring to sentencing factors in 18 U.S.C. § 3553(a), pointed
out that the sentencing guidelines did not take into consideration the seriousness of the
No. 07‐2695                                                                                 Page 3

offense or Hatcher’s significant role in the offense.  So the judge increased the offense level
accordingly.  The judge reasoned that Hatcherʹs role, which included enlisting other people
in the offense, merited a 8‐level increase in the offense level.  The judge also concluded that
the injuries caused to Hatcherʹs son and the fireman merited a 3‐level increase for each
injury, and that the number of fires set and amount of loss merited yet another 3‐level
increase in the offense level.  The judge added another 3‐level increase for the extended
period of time over which the crimes were committed.  Judge Barker concluded that an
offense level of 30 yielded a more appropriate sentence: approximately 10‐yearsʹ
imprisonment.
        On appeal Hatcher argues generally that the 121‐month sentence was unreasonable. 
She maintains that, although the district judge consulted the factors in 18 U.S.C. § 3553(a),
the sentence was higher than necessary to accomplish the goals of the statute. 

        The judge, however, referred to the § 3553(a) factors and amply justified the
above‐guideline sentence.  Sentences outside the guideline range are reasonable if they
conform to the sentencing factors in 18 U.S.C. § 3553(a), United States v. Simmons, 485 F.3d
951, 953 (7th Cir. 2007), and a sentencing judge should support an above‐guidelines
sentence with ʺcompelling justifications,ʺ United States v. Gordon, 513 F.3d 659, 666 (7th Cir.
2008).  As Judge Barker noted, the sentencing guidelines for Hatcherʹs crimes did not
provide for any increases in offense level for her role in the offense or the cost to the victims.
The guidelines relevant to 18 U.S.C. § 844(m), captioned ʺUnlawful Receipt, Possession, or
Transportation of Explosive Materials; Prohibitive Transactions for Explosive Materials,ʺ do
not appear to be designed for Hatcherʹs arson‐for‐hire scheme: they provide for
enhancements only for stolen explosives and the weight of explosive materials.  See §
2K1.3(b).  In fact, the underlying offense—using fire to commit a federal felony, 18 U.S.C. §
844(h)—carries a mandatory minimum of 10 yearsʹ imprisonment.  The disparity between
the guidelines range for conspiracy to commit arson, 12‐16 months, and the 10‐year
minimum for arson itself, supports the judgeʹs determination that the guidelines range was
inadequate to capture the circumstances and seriousness of the Hatcherʹs offense and the
need to deter other would‐be arsonists.  See 18 U.S.C. § 3553(a)(1)‐(2); United States v.
Orosco‐Vasquez, 469 F.3d 1101, 1109 (7th Cir. 2006).  See also United States v. Hill, 552 F.3d 686,
692‐93 (8th Cir. 2009).

       Hatcher cites two cases to support her argument that her sentence was unreasonable. 
She argues that United States v. Howard, 454 F.3d 700, 704 (7th. Cir 2006), where we upheld
an above guideline sentence of 293 months (the range was 188 to 235 months) in a drug case
where a person died of an overdose, supports her contention that her sentence is too high
because ʺshe certainly did not cause anyone to die.ʺ  But Howard does not stand for the
proposition that an above‐guidelines sentence is reasonable only if the defendant kills
someone; it holds that when a defendant kills someone, that fact can support an
No. 07‐2695                                                                                Page 4

above‐guidelines sentence.  Moreover, we have affirmed many above‐guidelines sentences
for offenses that did not result in death.  See, e.g., United States v. McIntyre, 531 F.3d 481,
483‐84 (7th Cir. 2008); United States v. Valle, 458F.3d 652, 658‐59 (7th Cir. 2006); and United
States v. Jordan, 435 F.3d 693, 696‐98 (7th Cir. 2006).   

        Hatcher also cites United States v. Carroll, 346 F.3d 744, 751 (7th Cir. 2003), to support
her argument that her sentence was unreasonably high.  In Carroll we overturned a
262‐month sentence (the guidelines range was 70‐to‐87 months), holding that the sentence
was more than necessary to provide a just punishment.  In that case we were taken aback by
the fact that the sentencing judge initially approved a plea agreement calling for a 57‐month
sentence, and when the defendant chose to enter a blind plea, imposed a sentence 17 years
higher.  Hatcher does not explain why Carroll is relevant; she simply concludes that in her
case, ʺthere were no upward adjustments or enhancementsʺ thus ʺit is difficult to
understand after viewing the judgeʹs statements . . . how an approximately 1,000% increase
(10 times) above [the guidelines] would appear to be appropriate.ʺ  In any event, Carroll is
inapposite.  First, it was a pre‐Booker case, which required the sentencing judge to establish
a precise link between the guidelinesʹ structure and the degree of an upward departure.  See
United States v. McKinney, 543 F.3d 911, 913 (7th Cir. 2008).  Second, Hatcherʹs sentence was
decided after the sentencing judgeʹs initial evaluation of the facts, and the holding in Carroll
was premised on the fact that the judge had originally accepted a much lower sentence than
the one ultimately imposed. 

       Judge Barker gave specific reasons for every incremental increase in Hatcherʹs
sentence above the guidelines range by reference to increases in the offense level.  Hatcherʹs
argument amounts to a bald assertion that the increases were too high, without specifically
addressing the individual increases.  When a sentencing judge, as here,  has ʺmade a
searching evaluation of a defendantʹs case, applied the statutorily mandated factors to the
sentence and clearly articulated why the given defendant warrants a sentence that would be
a departure from the correct range, the sentence is reasonable.ʺ  United States v. Abbas, No.
07‐3866, slip op. at 17‐18 (7th Cir. Mar. 26, 2009).

       Accordingly, we AFFIRM Hatcher’s sentence.